DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are pending (claim set as filed on 05/22/2019).

Priority
This application filed on 05/22/2019 has a U.S. provisional application no. 62/675,922 filed on 05/24/2018.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Claim Suggestion
The Examiner suggests that all dependent claims state “The process as set forth…” instead of “A process as set forth…” to as commonly seen in U.S. patent drafting.
Claim Interpretation
Base claims 1 and 6 recite “…low nutrient content of lignocellulos…” without a definition in the specification of what constitutes “low.” This permits a broad interpretation of the range allowed. Thus, the lignocellulos nutrient content in cited prior art are interpreted to fall within the variation permitted by the use of "low" in this instance.

Claim Rejections - 35 USC §112(b), Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "A process as set forth in claim 5” and thus, the claim is indefinite because it cannot depend on itself as the metes and bounds are not properly defined.    Claim interpretation: for the purposes of compact prosecution, claim 5 will be presumed as a dependency of claim 4.
Claim 8 recites the limitation "A process as set forth in claim” without any identified claim number and thus, the claim is indefinite because it is missing its corresponding base claim which makes the metes and bounds not properly defined. Claim interpretation: for the purposes of compact prosecution, claim 8 will be presumed as a dependency of claim 7.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (Mycelium Biking.  Master's Thesis at Lulea University of Technology, 2016).
	Wagner’s general disclosure is related to manufacturing cargo bicycle parts using mycelium-based materials (see p. 3, Abstract and p. 63 to see six products manufactured).
	Regarding claims 6-7, Wagner teaches a process to make mycelium products (p.31 figure 25 Lead picture and the "How" section and page 55). Wagner teaches wood chips inoculated with mycelium-producing fungi (p.55 "How to grow the material” p. 12 section 2.3.1.2). As explained above under claim interpretation, the lignocellulose nutrient content of the wood chips reads on the instant claim’s limitation of low nutrient content of lignocellulose.  Wagner teaches allowing the mycelium to colonize on the agricultural waste in a plastic bag (p. 55 step 1, words and pictures of bags), reading on the instant claim's limitation of filling a vessel to a predetermined height and incubating the mixture for a time and at a temperature sufficient to allow fungus to expand and dominate the substrate. Wagner teaches the inoculated substrate is chopped into small pieces and additional nutrients are added (p. 55 step 2). By chopping into small pieces and then adding additional nutrients, Wagner teaches a second pourable mixture. Wagner teaches placing the mixture into molds (reading on claims 6’s 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claims 6-7 above, in view of Stewart (Concrete Fence Posts: Fact Sheet.  Texas Agriculture Extension Service, Texas A & M University. 1975).
Wagner’s process for producing mycelium biomaterial is discussed above.
However, Wagner does not teach: placing inserts into the second vessel to define a plurality of cavities.  
Stewart’s general disclosure is related to making reinforced concrete fence posts using a mold that has dividers (p.1, 1st and 3rd ¶s and “Reinforcing” section). Stewart teaches that when many posts are to be cast, it likely will be more economical to construct a metal form or mold” (p.1, 3rd ¶). Stewart teaches molds with six inserts to create 7 posts (p. 2, Figure 1), which creates 7 cavities, reading on the instant claim.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of inserts in a mold, as taught by Stewart, to improve the mold as taught by Wagner. The ordinary artisan would have been motivated to enhance their own device using the known technique taught by Stewart – see MPEP 2143(I)(C). Specifically, if the artisan desires to make multiple parts that lend themselves to molds with dividers, such as item # 3 on page 63 of Wagner, Stewart teaches a more economical method of doing so (see Stewart p.1, 3rd ¶ and p.2 Figure 1 for the specific mold taught by Stewart, which has dividers). In view of the teachings of Wagner and Stewart, there .

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner as applied to claims 6-7 above, in view of Bayer (US Patent 9,485,917) as evidenced by Woller (Woller R. The Pearl Oyster Mushroom. 2011. bioweb.uwlax.edu educational website page, PDF provided).
Wagner’s process for producing mycelium biomaterial is discussed above but reiterated herein for the purposes of addressing the separate embodiment of base claim 1.
Regarding claims 1 and 3, Wagner teaches a process to make mycelium products (p.31 figure 25 Lead picture and the "How" section and page 55).  Wagner teaches wood chips inoculated with mycelium-producing fungi (p.55 "How to grow the material” p. 12 section 2.3.1.2).  As explained above under “claim interpretation,” the lignocellulose nutrient content of the wood chips reads on the instant claim’s limitation of low nutrient content of lignocellulose.  Wagner teaches a mixture of wood chips and a fungi inoculum in bags, reading on a pourable mixture (p. 55 "How to grow the material" section).  Wagner teaches allowing the mycelium to colonize on the agricultural waste in a plastic bag (p. 55 step 1, words and pictures of bags).  Wagner then teaches the inoculated substrate is chopped into small pieces and additional nutrients are added (p. 55 step 2), reading on the instant claim's limitation of incubating the mixture for a time and at a temperature sufficient to allow fungus to expand and dominate the substrate.  Also, by chopping the mixture into small pieces and then adding additional nutrients, Wagner teaches a second pourable mixture.  Wagner teaches placing the 
Regarding claim 4, MPEP 2144.04(IV)(A) states changes in size / proportion does not support patentability. Specifically, the MPEP states if the “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” The instant claim’s limitation is directed to transferring a pourable mixture from one vessel to a larger vessel which is deemed within the purview to employ different size apparatuses. 
However, Wagner does not teach: a fungal inoculum of the division Basidiomycota (claim 1).
Bayer’s general disclosure is related to using fungi that grow hyphae in and around particles that then bind them together to create a self-supporting composite material (see abstract).
Bayer teaches using Plearotus ostreatus, or any other filamentous fungi (col. 6, Example 1).  Claim interpretation: Plearotus ostreatus is interpreted to be the oyster mushroom which is more commonly spelled Pleurotus ostreatus. Pleurotus ostreatus is a member of the Basidiomycota division as evidenced by page 1, first paragraph of Woller (Woller R. The Pearl Plearotus ostreatus is able to “naturally bond itself to the top portion of the panel by growing along and into the surface of the material” (col. 14, Example 9, 3rd ¶, last sentence), proving Plearotus ostreatus is a good choice for elongating onto and binding panels. In addition to elongating onto panels, Bayer also taught Plearotus ostreatus can fully colonize particles of grain (col. 20, lines 45-49) and subsequently grow fruiting bodies to “assume the net shape of the enclosure” and “used as building material” (col. 20 line 59 – col. 21 line 2), proving Plearotus ostreatus is a good choice for filling space in a mold or box in order to create building material in a desired shape. Bayer also teaches Plearotus ostreatus grows “thickly formed mycelia” mats throughout a grid (col. 15, lines 59 – 67) proving Plearotus ostreatus is a good choice for forming thick mats of mycelia through a grid.  Bayer, then, teaches Plearotus ostreatus is a versatile and robust Basidiomycota choice for creating mycelia biomaterials.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Plearotus ostreatus, a fungal inoculum of the division Basidiomycota, as taught by Bayer in the method of Wagner to produce mycelium biomaterials. The ordinary artisan would have been motivated to do so because Bayer teaches Plearotus ostreatus is a versatile and robust Basidiomycota choice for creating mycelia biomaterials as explained above. In view of the teachings of Wagner and Bayer, there would have been a reasonable expectation of success that using Plearotus ostreatus would allow the artisan to produce mycelium biomaterial.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bayer as applied to claims 1 and 3-4 above, and further in view of Mushroom Source (Mushroom Source sales website, 2015. PDF provided) and Wan-Mohtar (The morphology of Ganoderma lucidum mycelium in a repeated-batch fermentation for exopolysaccharide production, 2016).
The combined teachings of Wagner and Bayer, herein referred to as modified-Wagner, are discussed above.
However, Modified-Wagner does not teach: Aspen wood chips, Ganoderma lucidum, or Trametes versicolor.  
Mushroom Source’s disclosure is related to selling Aspen wood shavings for mushroom cultivation (see page 1). Mushroom Source teaches “Aspen Wood Shavings is a well-known substrate substitute and is used for many mushroom species. It is a 100% natural product” (see p. 1).  
Wahn-Mohtar’s disclosure is related the morphology of the mycelium of Ganoderma lucidum (see title and abstract). Wan-Mohtar teaches that the mycelium of Ganoderma lucidum are robust in that they can survive repeated batch fermentation cycles (p.10 Conclusion).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute Aspen wood to cultivate mushrooms as taught by Mushroom Source and to employ Ganoderma lucidum as the fungi in the method of Modified-Wagner. The ordinary artisan would have been motivated to do so because Mushroom Source teaches Aspen is a well-known substrate for mushroom cultivation and Wan-Mohtar teaches Ganoderma lucidum mycelia are robust, and robust mycelia could produce Ganoderma lucidum would allow the artisan to make robust mycelium products.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Bayer as applied to claims 1 and 3-4 above, and further in view of Highland (Highland Woodworking  sales website, 2017.  PDF provided) and Halseide (Cutting brick the safe way.  The Aberdeen Group, publication #M880354. 1988).
The combined teachings of Wagner and Bayer, herein referred to as modified-Wagner, are discussed above.
The primary reference of Wagner further teaches the shape of a block (p. 15, first picture, p. 32, Figure 26).
However, modified-Wagner does not teach cutting the block into sheets having a thickness of up to four inches.
Highland’s disclosure is related to woodworking and the tools needed to cut a board into two or more thinner boards (see page 1 and subsequent pages for different tools that perform such cuts). Highland teaches a “wood slicer resawing bandsaw blade cuts smoother, works faster, sounds quieter, stays sharp longer, and cuts so accurately that you can even make your own veneer” (p. 1, second to last sentence and the picture on page 1 shows a thin slice of wood from a larger piece of wood).  
Halseide’s disclosure is related to methods of cutting a brick safely. Haleseide teaches a brick hammer, a tile hammer, sets, chisels, and an electric saw with a masonry blade (see p. 1-2). Halseide teaches cutting a brick into various sizes, some being less than four inches (see p. 2, figure with dimensions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the biocomposite mycelium block into desired sizes and shapes as taught by Highland and Haleseide in the method of modified-Wagner. The ordinary artisan would have been motivated to do so because Highland teaches “Being able to re-saw lumber to any thickness opens up a whole new set of woodworking possibilities,” which applies to any art where smaller pieces are desired from larger ones, whether it be wood, bricks, or mycelium composite materials.  In view of the teachings of Modified-Wagner, Highland, and Halseide, there would have been a reasonable expectation of success that cutting block-shaped biocomposite mycelium material would allow the artisan to produce smaller sizes and shapes of mycelium material.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 1-2, 7, 9-10, and 12-14 (claim set filed on 05/22/2019) of co-pending Application No. 16/419,868 (herein referred to as Mueller ‘868). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same limitations.  
Similar to instant claims 1 and 6, Mueller ‘868 claims 1 and/or 12 recite a process for producing mycelium biomaterial comprising the steps of mixing discrete particles and a fungal inoculum to form a first pourable mixture, incubating (aerating in Mueller ‘868) at a sufficient time and temperature until the inoculum dominates the substrate, adding nutrients, incubating a pre-determined height until the fungal inoculum bonds the particles together into a self-supporting biocomposite and then desiccating the biocomposite.
Similar to instant claim 2, Mueller ‘868 claim 2 recites aspen wood and Ganoderma lucidum and Trametes versicolor.
Similar to instant claim 3, Mueller ‘868 claim 7 recites a vessel with a cavity.  
Similar to instant claim 4, Mueller ‘868 claim 13 recites a second vessel.
Similar to instant claim 5, Mueller ‘868 claim 10 recites cutting the block.
Similar to instant claim 7, Mueller ‘868 claim 9 recites a second vessel that has pre-determined shape.
Similar to instant claim 8, Mueller ‘868 claim 14 recites inserts for the vessel.


Notice of Pertinent Art
The following relevant art is included in the record: Dugdale (Dugdale J. This new surf company is making boards of mushrooms.  Blog post, 06/25/2015).

Conclusion
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653